DETAILED ACTION
This is the first office action regarding application number 16/705494, filed on December 06, 2019, which claims priority under 35 U.S.C. § 119 to Korean Patent Application No. 10-2019-0053614 filed in the Korean Intellectual Property Office on May 8, 2019. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Republic of Korea on May 08, 2019. It is noted, however, that applicant has not filed a certified copy of the English translation of KR10-2019-0053614 application.
	Should applicant desire to obtain the benefit of foreign priority under 35 U.S.C. 119(a) -(d) prior to declaration of an interference, a certified English translation of the foreign application must be submitted in reply to this action, 37 
Election/Restrictions



Claims 15-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention II, there being no allowable generic or linking claim. 
Applicant’s election of claims 1-14 in the reply filed on January 14, 2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“Position adjustment unit” in claim 10 is interpreted as an actuator as described in page 6 of the original specification, and equivalents thereof.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-7, 11-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112
The term “substantially” in claim 2 is a relative term which renders the claim indefinite. The term “substantially” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is not clear if an angle of 89, 79, 69, 99, or 109 degrees is considered substantially parallel.
Claim 11 recites the limitations “the display panel, the cut test pad portion, the test pad portion" when referencing each of them for the first time.  There is insufficient antecedent basis for this limitation in the claim because claim 11 is an independent claim. 
Claim 11 recites the limitation an upper surface of the test pad portion in lines 22 and 27. It is not clear if there are two different upper surfaces. 
Claims 3-7, and 12-14 are rejected based on their dependency on claim 2 and 11, respectively.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the 
Claims 1-14 is/are rejected under 35 U.S.C. 103 as being unpatentable. 
Claims 1-3, 5  is/are rejected under 35 U.S.C. 103 as being unpatentable over Choo et al., US 8113401 (hereafter Choo) and in view of Lee et al., US 9174307 (hereafter Lee). 
Regarding claim 1, 
“A display panel cutting apparatus comprising: a stage,” (Choo teaches an apparatus for cutting liquid crystal display panel in the title. Choo teaches tables 501, 502 in Fig. 12. Here tables correspond to the stage in the instant claim.)

    PNG
    media_image1.png
    457
    705
    media_image1.png
    Greyscale

Fig. 12 of Choo teaches an apparatus to cut display panel
“wherein a display panel is disposed on the stage, and the display panel includes a display area, a non-display area, and a test pad portion;… test pad portion from, .. overlapping the test pad portion …..wherein …..from an upper surface of the test pad portion.”(Choo teaches display panel 503,504 on the stage. The limitations are directed to a material or article worked upon by an apparatus. The material or article work on is “display panel”. The courts have held that "[i]nclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims." In re Otto, 312 F.2d 937, 136 USPQ 
“an air knife disposed on the stage;” (Fig. 12 teaches air curtain 550. Here air curtain corresponds to air knife.)
 “an upper supporting member;” (Annotated Fig. 12 teaches robot grip 540 as upper supporting member with three portions.)
Choo does not teach a laser to cut the display panel.
“and a laser that cuts … the display panel,” (The claim is interpreted as a laser cutter cuts the display panel. Lee teaches a substrate cutting apparatus that “includes a stage configured to support a substrate, a first laser generator configured to emit a first laser beam toward the substrate” in the abstract. Hence Lee is from the same field as the instant claim.
Lee teaches a laser generator 30 in Fig. 1 that generates a laser beam to cut a glass substrate. 
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to use the laser in Lee as a cutter in the system of Choo. One of ordinary skill in the art would have been motivated to use the laser because laser beam is “capable of stably and effectively cutting a glass substrate” as taught in column 1, lines 10-15 in Lee. The display panel in Choo is 

    PNG
    media_image2.png
    574
    716
    media_image2.png
    Greyscale

Fig. 1 of Lee teaches a laser cutter
Regarding claim 2,
“The display panel cutting apparatus of claim 1, wherein the upper supporting member includes: a first portion facing the upper surface of the test pad portion; a second portion connected to the first portion and fixing the first portion; and a third portion connected to the second portion and substantially perpendicular to the second portion.” (Annotated Fig. 12 of Choo teaches robot grip 540 as supporting member.)

    PNG
    media_image3.png
    427
    706
    media_image3.png
    Greyscale

Zoomed in Fig. 12 of Choo teaches cutting line, dummy part, and robot grip
Regarding claim 3,
“The display panel cutting apparatus of claim 2, wherein one section of the first portion extends parallel to a cutting line formed between the non-display area and the test pad portion on the display panel.” (The limitation “a cutting line formed between the non-display area and the test pad portion on the display panel” is directed to a material or article worked upon by an apparatus. The 
The claim is interpreted as one section of the first portion is parallel to a cutting line. Annotated Fig. 12 of Choo teaches cover 541 parallel to the cutting lines 505 and 506.)
Regarding claim 5,
“The display panel cutting apparatus of claim 2, wherein a distance between a lower surface of the first portion of the upper supporting member and the upper surface of the test pad portion is 2 mm.” (The limitation “the upper surface of the test pad portion”
The claim is interpreted as the distance between first portion of the upper supporting member and display panel can be varied.  Choo teaches in column 15, lines 30-35 “the robot grip 540 may be fabricated to control the height thereof by using a servomotor.” Hence the distance between barrier 541 attached to robot grip 540 and display panel can be varied.)
Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Choo et al., US 8113401 (hereafter Choo) as evidenced by Kuehn, US 3929929 (hereafter Kuehn) and further in view of Lee et al., US 9174307 (hereafter Lee).
 “The display panel cutting apparatus of claim 2, wherein the first portion of the upper supporting member includes acryl.” (Choo teaches in column 15, lines 45-50 “the cover 541 can prevent a damage caused by collisions with other components by using a urethane or vinyl material.” Evidentiary reference Kuehn teaches that vinyl urethane resins are prepared from ester of acrylic in abstract. Hence, it is established in prior art that first portion of upper supporting member includes acryl.)
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Choo et al., US 8113401 (hereafter Choo), Lee et al., US 9174307 (hereafter Lee) as applied to claim 2 above and further in view of Mori, US 7710533 (hereafter Mori).
 “The display panel cutting apparatus of claim 2, wherein a width of the first portion of the upper supporting member is 10 mm.” (Choo teaches a cover 541 “coupled to the robot grip 540 to prevent the glass debris from being adhered to the second table 502” in column 15, lines 44-45. However, Choo does not explicitly teach a width of cover 541.

    PNG
    media_image4.png
    308
    541
    media_image4.png
    Greyscale

Fig. 5c of Mori teaches an overhung of 50mm 
Mori teaches a method of cutting a display panel when part of the panel overhangs. Thus Mori is from the same field as the instant claim.
Mori teaches in Fig. 5C and column 11, lines 45-50 “When an amount of this overhang is not less than 50 mm, the LCD panel 3 bends downward because of a self-weight thereof, and a scribe crack is not perpendicularly advanced, but is obliquely penetrated. For this reason, the LCD panel 3 needs to be overhung by a 
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art that to prevent debris from flying over, the width of the cover has to be at least as wide as the scrap part to catch debris of different sizes. One of ordinary skill in the art would have been motivated to do so because “a yield of the LCD panel can be increased by suppressing damages and chipping on the LCD panel 3 to the minimum” as taught in column 12, lines 50-55 in Mori. Additionally, optimizing the width of the cover to prevent debris is routine experimentation with a reasonable expectation of success. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” See In re 
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Choo et al., US 8113401 (hereafter Choo) as evidenced by RealPars, https://www.youtube.com/watch?v=ditS0a28Sko&t=6s(hereafter RealPars) and further in view of Lee et al., US 9174307 (hereafter Lee).
 “The display panel cutting apparatus of claim 2, wherein the third portion of the upper supporting member includes a shaft, and the shaft adjusts a height of the upper supporting member.” (Choo teaches in column 15, lines 30-35 “the robot grip 540 may be fabricated to control the height thereof by using a servomotor.” Evidentiary reference RealPars teaches that a servo motor comprises shaft wherein the shaft can be moved to a particular angle, position and velocity. Here robot grip corresponds to the upper supporting member and servomotor corresponds to the shaft.)

    PNG
    media_image5.png
    973
    1339
    media_image5.png
    Greyscale

Screenshot of RealPars teaches servomotor with shaft
Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Choo et al., US 8113401 (hereafter Choo) and Lee et al., US 9174307 (hereafter Lee) as applied to claim 1 above and further in view of Chung et al., KR 20170052168 (hereafter Chung).
 “The display panel cutting apparatus of claim 1, further comprising: an inclination supporting member disposed at an incline with respect to the upper supporting member.” (The primary combination of references does not teach an 

    PNG
    media_image6.png
    703
    605
    media_image6.png
    Greyscale

Fig. 1 of Chung teaches an inclined hopper to remove scrap pieces
Chung teaches in Fig. 1 and 5, a table 110 to hold the display panel. The panel is cut by laser 140. A suction groove 111 is provided on the table along the laser cut line. The groove is a hopper 151 with pump and discharge hose 152 to collect smoke and foreign substances during cutting. Here hopper 151 corresponds to the inclination support member. 

    PNG
    media_image7.png
    743
    769
    media_image7.png
    Greyscale

Fig. 5 of Chung teaches inclined hopper connected to stage
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to add the hopper in Chung to the robot grip of Choo to collect scrap parts. One of ordinary skill in the art would have been motivated to do so because “there is an effect that the collected smoke or foreign matter effectively rides on the inclined surface in the direction of the discharge hose 152” as taught in page 5, paragraph 5 of Chung.)
Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Choo et al., US 8113401 (hereafter Choo) and Lee et al., US 9174307 (hereafter Lee) as applied to claim 1 above and further in view of MDI, Lecture25: Cutting of Glass (hereafter MDI).
 “The display panel cutting apparatus of claim 1, wherein the laser generates green light having a wavelength of 500 nm to 550 nm.” (The primary combination of references does not explicitly teach green laser light. 
MDI teaches different ways of cutting glass. Hence MDI is solving the same problem as the instant claim. 
MDI teaches cutting glass using a green laser of 532 nm on page 44.
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to use the green laser in MDI as the 
Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Choo et al., US 8113401 (hereafter Choo) and Lee et al., US 9174307 (hereafter Lee) as applied to claim 1 above and further in view of Kim et al., KR 100889308 (hereafter Kim).
 “The display panel cutting apparatus of claim 1, further comprising: a work table disposed under the stage and the upper supporting member, wherein the work table includes a position adjustment unit that adjusts a position of the stage and the upper supporting member.” (Please see claim interpretation for the claim limitation. The primary combination of references does not explicitly teach actuator. 
Kim teaches a scribing apparatus for cutting a substrate. Hence Kim is solving the same problem of moving work table as the instant claim.
Kim teaches a supporting member 100 that comprises stage 120 and vertical support 321. Kim teaches that stage 120 is moved by an actuator in linear drive 140 on page 9, paragraph 3. Kim further teaches “a drive member 460, …to provide a linear driving force to the vertical support of the mobile unit, such as a linear motor (Linear Motor) .The various actuators may be used” in page 14, paragraph 1. Thus Kim teaches that the stage and upper supporting members are moved by actuators. The member 100 in Kim corresponds to the work table in the instant claim.
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to use the actuators in Kim to the apparatus in Choo to cut glass. One of ordinary skill in the art would have been motivated to do so to “reduce the time to be required to the scribing process” as taught in abstract of Kim.)
Claims 11-12, 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Choo et al., US 8113401 (hereafter Choo) , Lee et al., US 9174307 (hereafter Lee) and further in view of Chung et al., KR 20170052168 (hereafter Chung).
Regarding claim 11,
“A display panel cutting apparatus comprising: a laser that cuts” (Similar scope to claim 1 and therefore rejected under the same argument.)
“a test pad portion from the display panel, wherein the display panel includes a display area and a non-display area; … test pad portion;… an upper surface of the test pad portion… an upper surface of the test pad portion” (Choo teaches display panel 503,504 on the stage with a dummy area 530. The dummy area corresponds to test pad in the instant claim. The limitations are directed to a material or article worked upon by an apparatus. The material or article work on is “display panel”. The courts have held that "[i]nclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims." In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963); see also In re Young, 75 F.2d 996, 25 USPQ 69 (CCPA 1935), In re Casey, 370 F.2d 576, 152 USPQ 235 (CCPA 1967). MPEP § 2115.)
“an air knife that separates the cut;” 
The limitation “separates the cut” recites functional limitations drawn toward the intended use or manner of operating the claimed air knife. When the cited prior art teaches all of the positively recited structure of the claimed apparatus, it will be held that the prior art apparatus is capable of performing all of the claimed functional limitations of the claimed apparatus. The courts have held that: (1) "apparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990), and (2) a claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). MPEP § 2114.  )
“an upper supporting member including a first portion, a second portion and a third portion, wherein the first portion faces…., wherein the second portion is connected to the first portion, and wherein the third portion is connected to the second portion;” 
“and an inclination supporting member disposed at an incline with respect to the upper supporting member,” (Similar scope to claim 8 and therefore rejected under the same argument.)
“wherein the first portion of the upper supporting member is separated” (Similar scope to claim 1 and therefore rejected under the same argument.)
Regarding claim 12,
“The display panel cutting apparatus of claim 11, wherein one section of the first portion extends parallel to a cutting line formed between the non-display area and the test pad portion on the display panel.” (Similar scope to claim 3 and therefore rejected under the same argument.)
Regarding claim 14,
“The display panel cutting apparatus of claim 11, wherein a distance between a lower surface of the first portion of the upper supporting member and the upper surface of the test pad portion is 2 mm.” (Similar scope to claim 5 and therefore rejected under the same argument.)
Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Choo et al., US 8113401 (hereafter Choo) , Lee et al., US 9174307 (hereafter Lee) and further in view of Chung et al., KR 20170052168 (hereafter Chung) as applied to claim 11 above and as evidenced by Kuehn, US 3929929 (hereafter Kuehn).
 “The display panel cutting apparatus of claim 11, wherein the first portion of the upper supporting member includes acryl.” (Similar scope to claim 4 and therefore rejected under the same argument.)

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FAHMIDA FERDOUSI whose telephone number is (303)297-4341. The examiner can normally be reached Monday-Friday; 9:00AM-3:00PM; PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on (571) 270-5569. The 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FAHMIDA FERDOUSI/ Examiner, Art Unit 3761                                                                                                                                                                                             
/JUSTIN C DODSON/Primary Examiner, Art Unit 3761